Citation Nr: 0027179	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-20 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than June 4, 
1996, for service connection for Meniere's syndrome.  

2.  Entitlement to an increased rating for service-connected 
Meniere's syndrome, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to May 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in July 1997 denying the veteran's claim for an 
increased initial disability rating for service-connected 
Meniere's syndrome, and for an effective date earlier than 
June 4, 1996, for the award of service connection.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in July 1997 the veteran stated he is depressed as the result 
of his Meniere's syndrome.  His representative repeated that 
assertion in June 2000.  That claim is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran filed a claim seeking to reopen a previously 
denied claim of entitlement to service connection for 
Meniere's syndrome June 4, 1996, and submitted evidence that 
the condition did not exist prior to entry into service.  

2.  All relevant evidence necessary to a fair resolution of 
these claims has been obtained, associated with the claims 
folder, and reviewed by the Board.  

3.  The symptoms and manifestations of the veteran's 
Meniere's syndrome include episodes of vertigo, tinnitus, and 
hearing loss occurring three to five times each day.  


CONCLUSIONS OF LAW

1.  An effective date earlier than June 4, 1996, for the 
grant of service connection for Meniere's syndrome is not 
warranted.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R § 3.400(r) (1999).

2.  A disability rating of more than 30 percent is not 
warranted for the veteran's service-connected Meniere's 
syndrome now, or at anytime during the pendency of this 
claim.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Codes 6204, 6205, 6260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
The veteran served on active duty from February 1978 to May 
1982.  He contends that he filed a claim, presumably for 
service connection for dizziness, in 1982, but that the New 
Orleans, Louisiana, VARO lost his claim when they lost his 
claims folder and service medical records.  He argues that 
his service-connected Meniere's syndrome should be rated 
higher than the 30 percent rating currently in effect, and 
that the effective date for the award of service connection 
should be the date of his original claim, purportedly 
sometime in 1982.  

The Board notes that the record before it is a rebuilt claims 
folder:  a memorandum dated in September 1985 from the VA 
Records Processing Center in St. Louis, Missouri, reports 
that the veteran's claims folder could not be found, and that 
it had been rebuilt.  The claims folder contains an envelope 
containing a copy of the veteran's service medical records.  
In September 1991 the veteran submitted copies of documents 
relating to the October 1981 medical board proceeding 
conducted in service in which it was recommended that he be 
released from active duty due to his pre-existing recurrent 
syncope.  In March 1992 the National Personnel Records Center 
reported no service medical records were available for the 
veteran because they had been furnished to the New Orleans 
VARO in July 1982.  In April 1992 the veteran submitted a 
copy of a letter from the New Orleans VARO reporting he had a 
five point preference; the letter was dated in August 1983.  
The veteran submitted additional evidence, and his claim of 
entitlement to service connection for recurrent syncope was 
denied in December 1992.  He did not appeal it, and it became 
final.  

On June 4, 1996, the veteran requested his claim for service 
connection be reopened, asserting his "dizziness" began or 
was aggravated during service.  He submitted evidence, 
including testimony before a hearing officer, in support of 
his claim that the condition began in service, and reported 
receiving treatment for it at VA facilities in New Orleans 
and at a non-VA facility in that city.  During VA 
Compensation and Pension examinations performed in December 
1996 the veteran reported he started experiencing dizzy 
spells in 1978, and still experiences them.  When they 
occurred he went to a quiet place until they passed.  He 
reported that he worked in refrigeration and air 
conditioning, but that he lost his job the month before.  The 
examiner noted the veteran's complaints of benign positional 
vertigo, characterized by the room spinning, one to two times 
per week; it lasted a few minutes and resolved spontaneously.  
The episodes were sometimes brought on by rapid head 
movements.  Treatment consisted of Extra-Strength Tylenol(r) 
and Meclizine(r); the examiner noted that the Meclizine(r) caused 
hypotension, which exacerbated the vertigo.  The veteran also 
described fainting four times a month, but when the examiner 
questioned him further the examiner concluded those episodes 
were anxiety attacks.  Finally, the examiner noted the 
veteran's complaints of nonprostrating headaches that occur 
one to two times per week, often when the dizzy spells occur.  

In a rating decision date in February 1997, service 
connection was granted for benign positional vertigo, 
effective June 4, 1996, the date of receipt of the claim to 
reopen the 1992 denial of service connection.  The disability 
was rated 10 percent disabling under VA's Schedule for Rating 
Disabilities (Rating Schedule).  In July 1997 the veteran 
raised a claim of entitlement to a higher disability 
evaluation, and a claim for an earlier effective date.  Those 
claims were denied in a Statement of the Case issued in July 
1997.  

Additional VA treatment records were received reflecting 
treatment administered in 1984, 1985, and 1990 for other 
disabilities, and the veteran was provided with a 
Supplemental Statement of the Case that explained why the 
claims for increased rating and earlier effective date 
remained denied.  In July 1997 the veteran expressed his 
disagreement with the continued denial of those claims, 
asserting his vertigo was getting worse and should be rated 
40 percent disabling, and that the effective date should be 
1982.  He submitted additional argument and evidence, 
including a 1997 record reflecting treatment for back, neck 
and shoulder pain that began when he fell from a truck.  He 
explained that his vertigo caused him to fall, but the Board 
notes that the medical records do not support that assertion.  

In September 1997 he was furnished a Supplemental Statement 
of the Case, and later that month perfected his appeal by 
filing a VA Form 9, Appeal to Board of Veterans' Appeals, in 
which he asserted the reason there was no indication a rating 
action was taken on the veteran's service medical records 
(and presumably a claim of service connection for dizziness) 
in 1982 is, in short, because VA lost his claims folder.  He 
adds that he should not be punished for VA's error.  He also 
submitted pay stubs showing he was working in 1992 and that 
is why he did not pursue an appeal of the December 1992 
decision denying service connection.  He also requested a 
hearing before a Board member.  Another Supplemental 
Statement of the Case was provided to him.  He then 
identified additional treatment, and added that his job 
skills were declining because of his symptoms.  

VA treatment records reflect that in February 1998 he was 
referred to the VA Ear, Nose and Throat clinic for complaints 
of dizziness described as whirling vertigo that lasted from 
15 to 45 minutes up to two to three times each day, sometimes 
associated with nausea but not with change in head position.  
The veteran told the examiner he believed the condition was 
worsening, and added he also had buzzing-type tinnitus with 
vertigo episodes, occurring for the last 20 years.  The 
examiner concluded that the constellation of symptoms sounded 
like Meniere's but the episodes were somewhat [illegible] 
than expected.  It was concluded that a low salt diet should 
be tried.  

An April 1998 record noted the veteran's complaints of 
episodic vertigo occurring 4 to 6 times per week, lasting 
from one half an hour to 2 hours.  Episodes were preceded and 
accompanied by tinnitus.  An audiogram dated in April 1998 
showed right and left borderline normal hearing.  A July 1998 
neurology consult noted that a 1997 magnetic resonance 
imaging (MRI) brain scan was within normal limits, as was a 
March 1998 electroencephalogram (EEG).  He reported his dizzy 
spells can come at anytime, and last one to one-and-a-half 
hours and are associated with high-pitched tinnitus.  His 
gait was noted to be normal.  The impression was tinnitus and 
vertigo caused by peripheral problem secondary to vestibular 
neuronitis semicircular canal involvement as there was no 
evidence of central nervous system involvement based on 
negative work-up on MRI and EEG with no relief of symptoms on 
antihistamine and other anti-vertigo medications.  In an 
October 1998 neurology record it was reported the veteran had 
room spinning episodes that lasted one to two hours.  The 
examiner recommended the veteran use a Scopolamine patch, and 
noted that the veteran's tinnitus and vertigo were caused by 
peripheral secondary to vestibular [neuronitis].  

The report of a May 1999 VA Compensation and Pension 
examination noted the veteran's complaints of episodes of 
vertigo, tinnitus, and hearing loss occurring three to five 
times each day; each episode lasting from 5 to 50 minutes.  
He reported he had to go to a dark room and try to sleep when 
he had an episode.  The diagnosis was Meniere's syndrome.  On 
the authorized audiological evaluation in May 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
15
LEFT
20
20
15
20
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The puretone averages were 18 and 19, respectively.  The 
veteran reported constant tinnitus that was mild to severe, 
and consisted of high-pitched tones.  The diagnosis was that 
both ears were within normal limits.  

In a Supplemental Statement of the Case dated in May 1999 the 
RO explained that it had increased the rating for the 
veteran's benign positional vertigo, now referred to as 
Meniere's syndrome, from 10 percent to 30 percent; it had 
not, however, granted an earlier effective date for the award 
of service connection.  

In written argument submitted on the veteran's behalf his 
representative stated that not all the VA treatment records 
identified by the veteran were obtained.  He added that, 
despite the fact that entries in VA treatment records state 
the veteran had no cerebellar gait, "[cerebellar gait] is 
viewed as a very common symptom of the Meniere's syndrome.  
It would seem reasonably inferred from [the veteran's] 
comments as to the extreme bouts of vertigo requiring 
cessation of activities.  Therefore, it appears to be a high 
probability of existence of the symptom."  The veteran 
argued that an earlier effective date was warranted, and that 
he should be afforded the benefit of the doubt.  

A Supplemental Statement of the Case was issued in October 
1999.  The veteran submitted two items of correspondence 
dated in 1982, addressed to him by the VA.  The letter dated 
in June 1982 was a form letter discussing education benefits.  
The letter dated in August 1982 was a letter notifying the 
veteran his claim for education benefits under Chapter 34, 
Title 38, United States Code, was denied.  

A video conference hearing was held before the undersigned in 
July 2000.  The veteran testified that he has episodes three 
to four times a week which cause him to stagger and fall, and 
recently caused him to lose his job because he had an episode 
and sought out a quiet, dark place to ride it out:  when a 
co-worker found him asleep he was fired.  Regarding tinnitus, 
the veteran states it is always the same volume, but comes 
and goes without warning and can prevent him from sleeping.  
He is not always forthcoming with employers regarding his 
vertigo, as disclosing it prevented him from obtaining 
employment.  He added that he has been told by his doctors at 
the VA facility in Sacramento that his depression was caused 
by his Meniere's syndrome, and that he receives treatment for 
Meniere's syndrome once or twice each month.  His spouse 
testified that during an episode the veteran staggers.  The 
veteran explained that he filed his claim for service 
connection in July 1982, and then was told that there had 
been no decision on his claim because the folder had been 
lost by the RO in New Orleans.  At his hearing he submitted 
copies of documents, one of which was an October 5, 1982, 
letter stating the RO had received his claim for benefits and 
if the veteran had to contact them about it he should use his 
name and claim number.  


Laws and Regulations
Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a reopened claim, or a 
claim for an increase shall be fixed in accordance with facts 
found but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 1991).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge if 
application therefore is received within one year from such 
date of discharge or release; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2) 
(i)(1999).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. §§ 3.102, 4.3 (1999).  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  In this case, the veteran's 
disability rating for his Meniere's syndrome was increased 
from 10 to 30 percent during the pendency of this appeal; 
that was not the highest rating available and so the appeal 
continues.  

Peripheral vestibular disorders are rated under 38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (1999):  dizziness and 
occasional staggering is rated 30 percent disabling.  
Occasional dizziness is rated 10 percent disabling.  The 
rating criteria contain the following Note: Objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.  Hearing impairment or 
suppuration shall be separately rated and combined.  

Meniere's syndrome (endolymphatic hydrops) is rated under 
38 C.F.R. § 4.87, Diagnostic Code 6205 (1999):  hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring more than once weekly, with or without tinnitus is 
rated 100 percent disabling.  Hearing impairment with attacks 
of vertigo and cerebellar gait occurring from one to four 
times a month, with or without tinnitus, is rated 60 percent 
disabling.  Hearing impairment with vertigo less than once a 
month, with or without tinnitus, is rated 30 percent 
disabling.  The criteria include the following Note:  
Evaluate Meniere's syndrome either under these criteria or by 
separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation.  But do not combine 
an evaluation for hearing impairment, tinnitus, or vertigo 
with an evaluation under diagnostic code 6205.  

The VA regulations addressing hearing loss require that an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  Table VI, "Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect.  
Table VIa, ``Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average,'' is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of Sec. 
4.86.  ``Puretone threshold average,'' as used in Tables VI 
and VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  This average is used 
in all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa.  Table VII, ``Percentage Evaluations for Hearing 
Impairment,'' is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  The percentage evaluation is 
located at the point where the row and column intersect.  If 
impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of Sec. 3.383 of this chapter.  When 
evaluating any claim for impaired hearing, refer to Sec. 
3.350 of this chapter to determine whether the veteran may be 
entitled to special monthly compensation due either to 
deafness, or to deafness in combination with other specified 
disabilities.  38 C.F.R. § 4.85 (1999).  


Analysis

Entitlement to an effective date for service connection 
for Meniere's syndrome earlier than June 4, 1996  

The veteran argues that the award of service connection for 
his Meniere's syndrome should be made effective the date of 
separation from service, as he filed his claim for service 
connection within one year following his release from active 
duty and that claim was never adjudicated because VA lost his 
claims folder.  As noted above, the record before the Board 
is a rebuilt claims folder that was created in 1985.  The 
veteran's service medical records, which were apparently 
copies made from copies the veteran provided, reflect that in 
October 1981 a medical board concluded the veteran had a pre-
existing condition identified as recurrent syncope, and that 
condition was not aggravated during service but was disabling 
enough to render the veteran unfit for further military 
service.  In response to a 1991 claim to reopen service 
connection for recurrent syncope, service connection for 
syncope was denied in 1992 after the RO concluded the 
condition pre-existed service and was not aggravated therein.  
When the veteran reopened his claim in 1996, however, the RO 
considered newly submitted evidence that the veteran had no 
dizzy spells before service, and considered 38 C.F.R. 
§ 3.304(b)(3).  Based on the foregoing, the RO concluded the 
veteran's inservice assertion that his dizzy spells pre-
existed service was not established by other data, 
disregarded that assertion and granted service connection 
effective in June 1996.  

The veteran argues the effective date of the service 
connection award should be 1982, not 1996.  As noted above, 
because the original claims folder was lost it is not clear 
from the materials before the Board that the veteran filed a 
claim seeking to establish entitlement to service connection 
for recurrent syncope prior to 1991.  The materials he has 
been able to submit show that he filed an education claim 
sometime before it was denied in August 1982, and that as of 
October 1982 he still had another claim pending, although the 
nature of the claim cannot be determined from the materials 
available.  The Board realizes that the reason the materials 
obtained and generated by VA before 1985 are not available is 
that VA lost them.  However, although the materials submitted 
by the veteran over the years suggest he filed at least two 
claims before his 1991 claim, the materials submitted by the 
veteran do not show that he had filed a claim of entitlement 
to service connection for dizzy spells earlier than 1991.  A 
conclusion that the veteran filed a claim seeking to 
establish service connection for what is now identified as 
Meniere's syndrome in 1982 would be based purely on 
conjecture and speculation.  

Service connection was granted in 1996 based on the receipt 
of new evidence that the veteran had no dizzy spells before 
service.  As service connection was first denied in 1992, the 
claim adjudicated was a reopened claim; accordingly, the 
effective date of the award was the later of the date of 
claim to reopen, June 4, 1996, or the date entitlement arose.  
38 C.F.R § 3.400(r) (1999).  In this case, the later date is 
the date of claim.  To the extent the veteran might argue his 
disability rating should be made effective from the date of 
separation from service under 38 U.S.C.A. § 5110(b)(1), as he 
filed a claim within one year following release from active 
duty, the Board notes that argument fails.  In Wright v. 
Gober, 10 Vet. App. 343 (1997), the Court held that the date 
of separation is the correct effective date when the claim 
that is granted is the claim that was filed within one year 
from separation.  In this case, the claim that was granted 
was the claim that was filed in June 1996, more than one year 
following separation.  

If the positive and negative evidence was in approximate 
equipoise, the law requires that the benefit sought be 
granted, as the claimant is entitled to the benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In 
this case, however, the positive and negative evidence is not 
in equipoise.  Accordingly, the benefit of the doubt does not 
apply.   

Based on the foregoing, the Board finds entitlement to an 
effective date for the award of service connection for 
Meniere's syndrome earlier than June 4, 1996, is not 
warranted.  

Increased Rating for Meniere's Syndrome 

The Board notes the veteran reported in June 1998 that he was 
treated May 1, 1998, by Dr. Frank at the Mather Clinic in 
Sacramento.  However, the record contains a log of medical 
appointments that shows the veteran's May 1, 1999, 
appointment with Dr. Frank was canceled.  The Board is 
satisfied that all relevant evidence has been obtained and 
associated with the claims folder.  

The record reflects that the veteran's "dizziness" is now 
diagnosed as Meniere's syndrome.  When service connection was 
first granted, the condition was characterized as benign 
positional vertigo.  In February 1998 an examiner first 
suggested that the disability was Meniere's syndrome, and 
that condition was actually diagnosed during the May 1999 VA 
Compensation and Pension examination.  VA's Rating Schedule 
provides criteria for rating disability attributable to that 
syndrome at Diagnostic Code 6205, and the Board finds that 
Diagnostic Code is the appropriate code for assessing the 
level of impairment attributable to the veteran's 
"dizziness," and results in the highest appropriate 
disability rating for disability due to Meniere's syndrome.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts his Meniere's syndrome is more disabling 
than the 30 percent rating reflects, and seeks an increased 
rating.  Under VA's Rating Schedule a higher rating is 
available under the rating criteria for Diagnostic Code 6205 
if the veteran exhibits a cerebellar gait.  It is contended 
on the veteran's behalf that he must have such a gait, and in 
fact his spouse said he staggers when he has an episode.  
However, on none of the examinations has cerebellar gait been 
detected. Accordingly, neither a 60 or 100 percent rating is 
warranted under Diagnostic Code 6205.  The Note to that 
Diagnostic Code directs consideration of vertigo, hearing 
impairment and tinnitus separately if to do so would result 
in a higher rating.  

Vertigo is rated under 38 C.F.R. § 4.87, Diagnostic Code 6204 
(1999).  A 10 percent rating is warranted for occasional 
dizziness, which the veteran has.  A 30 percent rating 
requires occasional staggering, which as noted above is not 
documented in this veteran's medical record.  When rating 
vertigo, hearing impairment is rated separately and combined, 
but in this case the hearing impairment is noncompensable.  
Therefore, the separate rating for vertigo is 10 percent.  

Hearing impairment for this veteran is documented in his May 
1999 VA Compensation and Pension examination.  The applicable 
rating for hearing loss is determined by the numerical values 
listed in the audiological report, set out in detail above.  
Under these criteria the severity of a hearing loss 
disability is determined by application of a schedule that 
establishes 11 acuity levels; disability ratings for hearing 
impairment are derived by mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  In this case, the 
application of the examination findings to the rating 
criteria results in a noncompensable disability evaluation 
for each ear.  38 C.F.R. § 4.85 (1999).  

Tinnitus, when it is recurrent (as it is in this case), is 
rated 10 percent disabling under 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1999).  In this case, as the evaluation for 
Meniere's syndrome does not require the presence of tinnitus, 
so tinnitus may be rated separately from Meniere's syndrome.  

When the ratings for vertigo, hearing loss and tinnitus are 
combined, they total only 20 percent.  38 C.F.R. § 4.25 
(1999).  As the rating in effect for Meniere's syndrome using 
Diagnostic Code 6205 is higher, that 30 percent rating will 
remain in effect.  

As the rating on appeal is the initial rating assigned from 
the date service connection was granted, the analysis of a 
claim for a higher initial rating requires consideration of 
the possibility of staged ratings, wherein VA assesses 
whether the level of impairment has changed during the 
pendency of a claim, and then determines the appropriate 
rating at those various stages.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence in this case, however, does 
not suggest that the level of impairment has been higher 
during the pendency of this claim.  Accordingly, a staged 
rating does not appear to be warranted.  

If the positive and negative evidence was in approximate 
equipoise, the law requires that the benefit sought be 
granted, as the claimant is entitled to the benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In 
this case, however, the positive and negative evidence is not 
in equipoise.  Accordingly, the benefit of the doubt does not 
apply.  

Following careful consideration of the evidence, the Board 
concludes there is no credible evidence that the 
manifestations of the veteran's service-connected Meniere's 
syndrome results in marked functional impairment or adversely 
affects the veteran's industrial capabilities in a way or to 
a degree other than that addressed by VA's Rating Schedule.  
In that regard, the Board points out that disability 
evaluations are based on average impairment of earning 
capacity.  An extraschedular evaluation is available by 
regulation if the manifestations of the disability present 
such an unusual or exceptional disability picture as to 
render the application of the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  An exceptional case 
includes such factors as "marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular rating 
standards."  Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992).  The test is a stringent one for, as the Court has 
held, "it is necessary that the record reflect some factor 
which takes the claimant outside the norm. . . The sole fact 
a claimant is unemployed or has difficulty obtaining 
employment is not enough."  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  The evidence in this case does not reveal 
frequent hospitalizations for treatment of the Meniere's 
syndrome, nor marked functional impairment from an industrial 
standpoint that would suggest consideration of a rating 
outside the Rating Schedule is warranted.  Accordingly, no 
additional action is required under 38 C.F.R. § 3.321(b)(1).

Following careful consideration of the evidence, the Board 
concludes that a disability rating of more than 30 percent is 
not warranted for the veteran's service-connected Meniere's 
syndrome.  


ORDER

An effective date for the award of service connection for 
Meniere's syndrome earlier than June 4, 1996, is not 
warranted, and to that extent the appeal is denied.  

A disability rating of more than 30 percent for the veteran's 
service-connected Meniere's syndrome is not warranted, and to 
that extent the appeal is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

